Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 4/21/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Independent claim 1 has been amended to recite that variable Ar1 is not a substituted or unsubstituted dibenzofuranyl group.  Dependent claim 3 has been amended to recite that variable Ar1 is equal to one of the nine structures as claimed.  Independent claim 7 has been amended such that variables R5, and R6 do not include any aryl groups.  Regarding the prior art rejection of claims 1-6 to Ito et al. (WO-2018164239), Applicants argue that Ito et al. requires that variable Ar1 is equal to a dibenzofuranyl group, which is now excluded via the amendment to claim 1.  While Ito et al. does require that one of the groups bonded to the triarylamine moiety is dibenzofuran, the claims still allow for such groups to be present.  Specifically, variable Ar1 of amended claim 1 is equal to a C7 to C30 aryl or heteroaryl group which excludes a substituted or unsubstituted dibenzofuranyl group, and variable Ar2 of claim 1 is equal to a substituted or unsubstituted C8 to C30 condensed polycyclic group.  In compound 9 of Ito et al., the dibenzofuranyl moiety and the naphthyl moiety which were previously assigned to correspond to variables Ar1 and Ar2, respectively, can now be assigned to variables Ar2 and Ar1, respectively.  A dibenzofuran group qualifies as a C12 condensed polycyclic group having three condensed rings.  Additionally, a naphthyl group qualifies as a C10 aryl group.  For this reason, the prior art rejection to Ito et al. is maintained with the exception of claim 4, which limits variable Ar2 to be a substituted or unsubstituted naphthyl group.  
Regarding the prior art rejection of claims 7, 8, 10-12 and 19 to Kato et al. (US 2015/0228899), Applicants argue that Kato et al. requires a group which does not satisfy the fluorenyl moiety comprising variables R5 and R6 of claim 7.  While Kato et al. teaches compounds which are required to have a diaryl-substituted fluorenyl group, such groups do not have to be assigned to the fluorenyl moiety comprising variables R5 and R6.  As described in the prior art rejection to Kato et al., compound X2, which is employed with compound H6 in device example 1-6 (which was previously indicated as anticipating the limitations of compounds of chemical formulae 2 and 3) has variables R9 and R10 together with the carbon atom to which they are bonded, form a condensed aromatic group (fluorenyl).  The 9,9-dimethylfluorenyl moiety in compound X3 can be applied to the moiety of chemical formula 3 which has the R4 and R5 groups.  For this reason, the prior art rejection to Kato et al. is maintained (with the exception of claim 19 due to Applicants amendments).
Applicants amendments necessitated further search of independent claims 1 and 7 and have resulted in new prior art rejections, which are described below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO-2018164239, which has a publication date of 9/13/18).  The English language equivalent US 2020/0024263 will be relied upon for citation purposes.
Claim 1: Ito et al. teaches substituted triarylamine compounds and their use in organic electroluminescent devices.  One device example is example 9, which employs compound 9 as a compound which is present in a second hole transporting layer (Table 1).  The structure of compound 9 is shown on page 313.  As applied to chemical formula 1 of claim 1, compound 9 has variables k, l, m, and n all equal to zero, linkers L1 and L2 are both equal to p-phenylene, variable Ar2 is a C12 heteroarylene group, and variable Ar1 is an unsubstituted C10 condensed polycyclic group (naphthyl), thereby anticipating all of the compound limitations of claim 1.  Device example 9 includes an anode, a cathode, and a layer which comprises a compound satisfying chemical formula 1, thereby anticipating all of the device limitations of claim 1.
Claim 2: In compound 9 of Ito et al., variables L1 and L2 are unsubstituted phenylene, thereby anticipating claim 2.
Claim 3: In compound 9, variable Ar1 is naphthyl, which is bonded in the same manner as the second moiety of claim 3.
Claim 5: Compound 9 is employed in a second hole transport layer, which can also be referred to a hole transport auxiliary layer, thereby anticipating claim 5.
Claim 6: Device example 9 further includes a hole injection layer, a first hole transport layer, an electron transport layer, a second (auxiliary) electron transport layer, and an electron injection layer, thereby anticipating claim 6 (paragraphs 0383-0391).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2017/0213980).
Compounds 29, 48, and 49 of Nakano et al. anticipate all of the structural limitations of Chemical Formula 1 of claims 1-4.  Specifically, compound 29, as one example, have variables m and n equal to zero, variables L1 and L2 equal to a p-phenylene group, variables Ar1 and Ar2 are equal to an unsubstituted naphthyl group, variable l is equal to zero, variable k is equal to one and variable R1 is equal to a C6 aryl group (phenyl).  One naphthyl group qualifies as a C10 aryl group, and the other naphthyl group qualifies as a C10 condensed polycyclic group.

Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2015/0228899).
Claim 7: Kato et al. teaches organic electroluminescent devices which comprise a first electrode (anode), a second electrode (cathode), a light-emitting layer, a first organic layer including a compound which satisfies chemical formula 2, a second organic layer including a compound which satisfies chemical formula 3, wherein the first and second organic layers are disposed between the anode and the light emitting layer (device example 1-6 in tables 1).  In example 1-6, a compound which satisfies chemical formula 2 is employed as a first hole transporting material, and a compound which satisfies chemical formula 1 is employed as a second hole transporting material.  The first hole transporting material in example 2-4 is compound X2, whose structure is shown on page 215.  As applied to chemical formula 2, compound X2 has variables p and q equal to zero, variables L3-L5 are equal to a single bond, variable X is CR9R10 where R9 and R10 together with the carbon atom they are bonded, form a condensed aromatic group (fluorenyl), variables R5 and R6 are methyl groups, and variable Ar3 is a biphenyl group, thereby anticipating all of the compound limitations of chemical formula 2.  The second hole transporting material in example 2-4 is compound H6, whose structure is shown on page 217.  As applied to chemical formula 1, compound H6 has variables r and s equal to zero, variable L6 equal to a 9,9-dimethylfluorenyl group, variables L7 and L8 can be assigned to be single bonds, and variables Ar4 and Ar5 can be assigned to be biphenylyl, thereby anticipating all of the compound limitations of chemical formula 1.
Claim 8: In compound H6, variables Ar4 and Ar5 are a C12 aryl groups (biphenylyl), thereby anticipating claim 8.
Claims 10 and 11: Device examples 2-1 and 2-4 includes the first organic layer serving as a first hole transport layer, and the second organic layer serving as a second (auxiliary) hole transport layer, thereby anticipating claims 10 and 11.
Claim 12: Device examples 2-1 and 2-4 further includes at least an electron injection layer (paragraph 0175), thereby anticipating claim 12.

Claims 7-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (WO 2018/174293).  The English language equivalent US 2020/0091435 will be relied upon for citation purposes.
Claim 7: Table 1 is drawn to organic electroluminescent devices which are comprised of a first electrode (anode) a hole-injection layer, a first and second hole transport layer, an emitting layer, a first and second electron transport layer and a second electrode (cathode).  Device Example 4 of Takahashi et al. anticipates the limitations of claim 7 (Table 1).  Specifically, device example 4 employs compounds 9 and 4 as the first and second hole transport layers, respectively.  Compound 4 anticipates all of the structural limitations of chemical formula 3 of claim 7 with variables r and s equal to zero, variable L6 equal to biphenylene, variables L7 and L8 equal to p-phenylene, one of variables Ar4 and Ar5 being equal to a C6 aryl group (phenyl), the other one of variables Ar4 and Ar5 being equal to a C12 heteroaryl group (dibenzofuranyl).  Compound 9 anticipates all of the structural limitations of chemical formula 2 of claim with variables p and q equal to zero, variables R5 and R6 being equal to a C1 alkyl group (methyl), variables L3, L4, and L5 being equal to a single bond, variable Ar3 being equal to a C12 aryl group (biphenyl), variable X is equal to CR9R10 with variables R9 and R10 together with the carbon atom to which they are bonded, form an aromatic, polycyclic unsaturated ring (fluorenyl) satisfying Applicants amended limitations regarding variables R9 and R10.
Claim 8: In compound 4 of Takahashi et al., one of variables Ar4 and Ar5 is a C12 heteroaryl group, thereby anticipating claim 8.
Claim 9: In compound 4 of Takahashi et al., the dibenzofuranyl moiety also satisfies the limitation that one of variables Ar4 and Ar5 is equal to a substituted or unsubstituted condensed heteroaryl group having 7 to 20 carbon atoms.
Claims 10 and 11: Compounds 9 and 4 in device example 4 serve as the first and second hole transport layers, respectively.  The second hole transport layer can be referred to as an auxiliary hole transport layer.  In this manner, device example 4 anticipates the limitations of claims 10 and 11.
Claim 12: Device example 4 further comprises a hole injection layer, thereby anticipating claim 12. 
Claim 20: Compound 4 of Takahashi et al. is the same compound as the last compound recited in claim 20, thereby anticipating claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0228899).
Claim 9: While Kato et al. does not exemplify a second hole transporting material which satisfies the structural limitations of claim 9, the invention of Kato et al. is not limited to the devices examples taught therein.  Kato et al. explicitly teaches other compounds which are employed as second hole transporting materials, including, but not necessarily limited to, compounds which are represented by formula (4) (paragraph 0118).  Specific compounds which satisfy formula (4) (which includes the exemplified compound H6) are taught in paragraph 0124 and include compounds which satisfy the limitation of claim 9, such as the compounds taught on pages 195-197, many of which includes naphthyl or fluorenyl groups as variables Ar4 and/or Ar5.  Kato et al. also teaches other second hole transport compounds, such as the compounds taught on the bottom of page 153 through the top of page 159.  Several of these compounds include Ar4 and Ar5 groups which satisfy claim 7, as well as Ar5 groups which satisfy claim 9, such as the naphthyl group-containing compounds taught on page 154-158 and the fluorenyl group-containing compounds on pages 157 and 159, and the dibenzofuranyl group-containing compound on pages 153-159.  The employment of any one of the explicitly taught second hole transporting materials as taught by Kato et al. in the devices taught therein, including a hole transporting material which satisfies all of the compound limitations of claim 7, is prima facie obvious to one having ordinary skill in the art since such compounds are explicitly taught.
Claim 20: Included in the explicitly taught second hole transporting compounds of Kato et al. is the compound taught on the bottom right of page 194, which has the same structure as the seventh structure recited in claim 20.  The employment of any one of the explicitly taught second host materials in the device examples taught by Kato et al. is prima facie obvious to one having ordinary skill in the art.  Kato et al. is not limited only to compound H6 in the device examples shown in table 2.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0228899), in view of Kawakami et al. (US 2007/0215867) as applied to claim 7 above.
Kato et al. teaches organic electroluminescent devices which satisfy claim 7, as described above.  While Kato et al. does not explicitly teach the device limitations recited in claims 13-18, one having ordinary skill in the art understands that the production of a light-emitting device does not end with preparing the light-emitting elements taught by Kato et al.  To produce a viable commercial product, one of ordinary skill understands that additional steps are required to prepare a shelf-stable organic light-emitting display device.  Further, the employment of a pixel array which is driven by a thin film transistor having a source and a gate electrode is well-known in the art.  Kawakami et al. represents one such teaching.  Kato et al. and Kawakami et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Kawakami et al. teaches hole transporting spirofluorene materials and their employment in light emitting devices and electronic devices.  Figures 2-5 of Kawakami et al. are drawn to the light-emitting devices taught therein.  In embodiment mode 3, Kawakami et al. teaches the preparation of a light-emitting device comprising the organic light-emitting element described in embodiment mode 2.  The devices are taught to include a thin film transistor which includes a semiconductor layer, a gate insulating layer and a gate electrode (paragraph 0188 and Figure 2A).  Additionally, one or more passivation layers are taught to be included which are formed on the second electrode (paragraphs 0203-0204).  Further, Kawakami et al. teaches that a protection film is form on the light-emitting device to prevent moisture or the like from entering.  The protection film includes a counter substrate which is firmly attached by a sealing adhesive (paragraph 0246).  The collective teachings of Kawakami et al. render obvious to one of ordinary skill in the art to prepare light-emitting devices which satisfy the limitations of claims 13-18 using the light-emitting elements of Kato et al.  One of ordinary skill in the art understands that to prepare organic light-emitting devices using the light-emitting elements taught by Kato et al. it is necessary to include the additional process steps of passivation and to also incorporate a driving thin film transistor so as to prepare an active-matrix display, which is widely employed in current display technologies.  

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO 2018/174293) in view of Kawakami et al. (US 2007/0215867) as applied to claim 7 above.
Takahashi et al. teaches organic electroluminescent devices which satisfy claim 7, as described above.  While Takahashi et al. does not explicitly teach the device limitations recited in claims 13-18, one having ordinary skill in the art understands that the production of a light-emitting device does not end with preparing the light-emitting elements taught by Takahashi et al.  To produce a viable commercial product, one of ordinary skill understands that additional steps are required to prepare a shelf-stable organic light-emitting display device.  Further, the employment of a pixel array which is driven by a thin film transistor having a source and a gate electrode is well-known in the art.  Kawakami et al. represents one such teaching.  Takahashi et al. and Kawakami et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Kawakami et al. teaches hole transporting spirofluorene materials and their employment in light emitting devices and electronic devices.  Figures 2-5 of Kawakami et al. are drawn to the light-emitting devices taught therein.  In embodiment mode 3, Kawakami et al. teaches the preparation of a light-emitting device comprising the organic light-emitting element described in embodiment mode 2.  The devices are taught to include a thin film transistor which includes a semiconductor layer, a gate insulating layer and a gate electrode (paragraph 0188 and Figure 2A).  Additionally, one or more passivation layers are taught to be included which are formed on the second electrode (paragraphs 0203-0204).  Further, Kawakami et al. teaches that a protection film is form on the light-emitting device to prevent moisture or the like from entering.  The protection film includes a counter substrate which is firmly attached by a sealing adhesive (paragraph 0246).  The collective teachings of Kawakami et al. render obvious to one of ordinary skill in the art to prepare light-emitting devices which satisfy the limitations of claims 13-18 using the light-emitting elements of Takahashi et al.  One of ordinary skill in the art understands that to prepare organic light-emitting devices using the light-emitting elements taught by Takahashi et al. it is necessary to include the additional process steps of passivation and to also incorporate a driving thin film transistor so as to prepare an active-matrix display, which is widely employed in current display technologies.  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 19 is drawn to one of 10 specific compounds which are employed in an organic electroluminescent device which further comprises a compound satisfying chemical formula 3 of claim 7.  Devices which are comprised of such a combination of compounds is not taught or fairly suggested by the prior art.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766